Case 3:20-cv-00734-TAD-KLH Document 8 Filed 08/31/20 Page 1 of 1 PageID #: 27



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

PAUL A. GLEASON                                         CIVIL ACTION NO. 20-0734

                                                        SECTION P
VS.
                                                        JUDGE TERRY A. DOUGHTY

PAT SMITH                                               MAG. JUDGE KAREN L. HAYES


                                          JUDGMENT

       The Court has considered the Report and Recommendation of the Magistrate Judge [Doc.

No. 5] , together with the Objection [Doc. No. 6] thereto filed with this Court, and conducted a

de novo review of the record. The Court finds that the Magistrate Judge’s Report and

Recommendation is correct, and for those reasons, and for those additional reasons set forth in

this Court’s Ruling, judgment as recommended is warranted.

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Paul A. Gleason’s

Complaint [Doc. No. 1] is DISMISSED WITHOUT PREJUDICE.

       MONROE, LOUISIANA, this 31st day of August, 2020.




                                                           TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
